Order entered May 16, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-16-00131-CV

                                 GILBERTO PEREZ, Appellant

                                                  V.

                                  IYK TEXAS CORP., Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-11816

                                             ORDER
       The Court has before it appellee’s May 3, 2016 motion to dismiss and appellant’s May
13, 2016 response. We DENY appellee’s May 3, 2016 motion to dismiss.
       The clerk’s record in this case is overdue. By postcard dated March 14, 2016, we
notified the district clerk that the clerk’s record was overdue and directed the district clerk to file
the clerk’s record within thirty days. To date, the clerk’s record has not been filed.
       Accordingly, we ORDER the Dallas County District Clerk to file, within TEN DAYS of
the date of this order, either the clerk’s record or written verification that appellant has not been
found indigent and has not paid or made arrangements to pay for the record. We notify appellant
that if we receive verification he is not indigent and has not paid for the record, we will, without
further notice, dismiss this appeal. See TEX. R. APP. P. 37.3(b).


                                                        /s/    CRAIG STODDART
                                                               JUSTICE